Case: 5:20-cr-O0006-SO Doc #: 3 Filed: 01/07/20 1of 4. PagelD #: 7

SY hal Sb Se

MAG. JUDGE PARKER

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) INFORMATION
—
Plaintiff, ) EX 0 & fr e Vie XO 2
v. ) CASE NO. ~
) Title 18, United States Code,
TERESA WEBER, ) Section 1344(2)
)
Defendant. ) FILED
- )
General Allegations JAN - 7 2020
ORE ETA Sam,
At all times material herein to this Information: AKRON”

Ii Defendant TERESA WEBER was an employee of Smith Evergreen Nursery
(“Evergreen’’).

De Evergreen was a business that grew, sold and distributed evergreen trees to its
customers. Evergreen’s place of business was in Magnolia, Ohio, in the Northern District of
Ohio, Eastern Division.

a: Evergreen maintained a business checking account at Magnolia Bank, account
number XXXXX0338 (“Evergreen’s bank account”). Magnolia Bank was a financial institution,
the deposits of which were insured by the Federal Deposit Insurance Corporation.

4, Defendant was authorized to write checks from Evergreen’s bank account to pay
Evergreen’s business expenses.

ee Defendant maintained a personal bank account at Huntington Bank, account

number XXXXXXX5637 (Defendant’s “personal account”).
Case: 5:20-cr-O0006-SO Doc #: 3 Filed: 01/07/20 2 of 4. PagelD #: 8

6. Defendant resided in the Northern District of Ohio, Eastern Division.

COUNT 1
(Bank Fraud, 18 U.S.C. § 1344(2))

The United States Attorney charges:

7. The allegations set forth above in paragraphs 1-6 of the General Allegations are
re-alleged herein.

8. From at least as early as October 1, 2010, through on or about April 4, 2018, in
the Northern District of Ohio, Eastern Division, and elsewhere, Defendant TERESA WEBER,
knowingly executed and attempted to execute a scheme and artifice to obtain moneys, funds,
credits, assets, securities, and other property of Evergreen that was under the custody and control
of Magnolia Bank, a financial institution as defined in Title 18, United States Code, Section 20,
the deposits of which were insured by the Federal Deposit Insurance Corporation, by means of
materially false and fraudulent pretenses, representations, and promises.

9, It was part of the scheme that Defendant used her position as an Evergreen
employee to embezzle company funds from Evergreen’s bank account in order to pay her
" personal expenses,

10. —_‘_It was further part of the scheme that Defendant conducted financial transactions
with a financial institution (1) falsely representing that she was authorized to conduct the
transactions, and (2) failing to disclose the material fact that she was conducting the transactions
for her personal benefit and not on behalf of Evergreen.

11. It was further part of the scheme that Defendant wrote checks to herself from

Evergreen’s bank account and deposited these checks into her personal account.

 

 
Case: 5:20-cr-O0006-SO Doc #: 3 Filed: 01/07/20 3 of 4.. PagelD #: 9

12. It was further part of the scheme that Defendant placed on these checks a
signature in the name of Evergreen’s owner, using a signature stamp, to make it appear that
Evergreen’s owner approved of the transactions.

13.. It was further part of the scheme that Defendant concealed her fraudulent activity
by manipulating Evergreen’s checking ledger by writing “void” on the stubs of checks that
Defendant had issued to herself, in order to make it appear that these checks had never been
issued.

14. Asaresuit of this scheme and artifice to defraud, Defendant fraudulently obtained
approximately $423,000.00.

15, In execution of the scheme and artifice to defraud, on or about the dates listed
below, Defendant did knowingly obtain approximately $423,000.00 of monies and funds of
Evergreen under the custody and control of Magnolia Bank by causing monies to be issued on

the basis of unauthorized checks, including:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. Writing approximately 123 checks to herself from Evergreen’s bank account, as
set forth below:
Year Approx. Number of Checks Written | Total Approx. Value of Checks
2010 2 $2,000
2011 11 $39,500
2012 4 $7,000
2013- 11 $36,500
2014 15 $49,500
2015 17 $65,000
2016 25 $88,000
2017 30 ___ $103,500
2018 8 $32,000
b. Depositing checks that she wrote to herself from Evergreen’s bank account into |

her personal bank account, including in the instances set forth below:

 

 
Case: 5:20-cr-O0006-SO Doc #: 3 Filed: 01/07/20 4 of 4. PagelD #: 10

 

 

 

 

 

 

 

Date Deposited Check Number Value of Check
February 26, 2013 17301 $3,000
March 27, 2014 17608 $1,500
January 30, 2015 17828 $4,000
January 6, 2016 18005 | $4,000
January 9, 2017 18226 $2,500
January 4, 2018 18423 $4,000

 

 

 

 

 

In violation of Title 18, United States Code, Section 1344(2).

JUSTIN E. HERDMAN
United States Attorney

py Mun od Ae pasppl—

Michelle M. Baeppler »
Attorney-in-Charge, Criminal Division
Akron Branch Office |
